Title: To Alexander Hamilton from James McHenry, 6 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 6th May 1799
          
          I enclose for your information copies of several letters (viz) one from Captn Miller dated Fort Washington March 9th 1799—one from Capt Edd D Turner, dated Fort Fayette 26th April 1799 one from Colo Butler dated Belle Canton April 15th 1799 and copies of recruiting orders given by Colo Butler to Major Bradley and Captain Bird dated 15th April 1799
          I have the honor to be, with great respect, Sir, your Most Obd Hb St
          
            James McHenry
          
          Major Genl Alexer. Hamilton
        